UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4357



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL ALEXANDER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-02-430)


Submitted:   February 2, 2004          Decided:     February 17, 2004


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Denise C. Barrett, Assistant
Federal Public Defender, Martin G. Bahl, Staff Attorney, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Baltimore, Maryland, for Appellant.
Thomas M. DiBiagio, United States Attorney, Bryan E. Foreman,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Michael Alexander was convicted by a jury of one count of

possession with intent to distribute crack cocaine and one count of

possession with intent to distribute marijuana, and was sentenced

to seventy months imprisonment.             He appeals, claiming that the

district court erred in admitting expert testimony from a law

enforcement official that included an opinion as to Alexander’s

intent, allegedly in violation of Fed. R. Evid. 704(b). Because he

failed to object at trial, we review this claim only for plain

error.        Fed. R. Crim. P. 52(b).              To establish plain error,

Alexander must show:          (1) there was an error; (2) the error was

plain    or    clear    under   current     law;    (3)    the    error   affected

substantial rights so as to prejudice him; and (4) the error

seriously affected the fairness, integrity, or public reputation of

the judicial proceedings.         United States v. Olano, 507 U.S. 725,

731-32 (1993). We find that there was no error.

              An   expert   witness   may   testify       about   an   established

practice among drug dealers, provided that he does not speak

directly to the guilt or innocence of the accused.                     See United

States v. Conyers, 118 F.3d 755, 758 (D.C. Cir. 1997).                    We find

that the officer’s testimony here did not offer an opinion as to

Alexander’s intent.         He testified only that the evidence presented

(quantity, packaging, and a digital scale) was inconsistent with

personal use.          Accordingly, we find no error in the district


                                      - 2 -
court’s admission of the expert’s testimony.     See United States v.

Gastiaburo, 16 F.3d 582, 587-88 (4th Cir. 1994) (holding that

admission of expert testimony that twenty-one “hits” of crack

cocaine were “certainly possessed with the intent to distribute”

was not plain error).    Nor do we find that the expert’s testimony

was unduly prejudicial under Fed. R. Evid. 403.

          Accordingly,   we   affirm    Alexander’s   conviction.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid in the decisional process.

                                                              AFFIRMED




                                - 3 -